Citation Nr: 1020765	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1959.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona which, in part, granted an 
initial noncompensable evaluation for bilateral hearing 
loss effective September 14, 2004.  Jurisdiction over the 
Veteran's case was subsequently transferred to the RO in 
Albuquerque, New Mexico.

In September 2009, the Veteran testified during a hearing 
at the RO in Phoenix, Arizona, before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the claim. 

The record reflects that the Veteran was last afforded a 
VA examination to determine the degree of severity of his 
bilateral hearing loss disability in December 2005.  At 
his August 2009 hearing, he claimed that his hearing loss 
disability had increased in severity.  Given the reported 
worsening of the Veteran's disability since his last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991). 

Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be 
requested to provide the names, 
addresses and approximate dates of 
treatment of all medical care 
providers, VA and non-VA, who have 
treated him for his hearing loss.  
After the Veteran has signed the 
appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Additionally, appropriate efforts 
must be made to obtain all 
available VA treatment records.  
All attempts to procure records 
should be documented in the file.  
If the AMC/RO cannot obtain 
records identified by the Veteran, 
a notation to that effect should 
be inserted in the file.  The 
Veteran is to be notified of 
unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit 
those records for VA review.

2.  The RO/AMC should arrange for 
a VA audiologic examination of the 
Veteran to determine the extent 
and severity of his service-
connected bilateral hearing loss.  
All indicated studies should be 
performed.  The claims file and a 
copy of this remand will be made 
available to the examiner who will 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.  The examiner should then 
perform an audiologic examination 
under VA's examination protocols, 
and should fully describe the 
functional effects caused by the 
Veteran's hearing disability. 

3.  The RO/AMC should then 
readjudicate the issue on appeal.  
The RO/AMC should consider 
referral for an extraschedular 
evaluation, if appropriate.  If 
any benefit sought on appeal is 
not granted in full the RO/AMC 
must issue a supplemental 
statement of the case, and provide 
the Veteran and his representative 
an opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



